United States Court of Appeals
                     For the First Circuit
No. 07-2196

       ASOCIACIÓN DE PERIODISTAS DE PUERTO RICO, Puerto Rico
   Journalists Association; OVERSEAS PRESS CLUB OF PUERTO RICO;
    NORMANDO VALENTÍN, individual capacity and on behalf of his
    respective Conjugal partnership; VÍCTOR SÁNCHEZ, individual
 capacity and on behalf of his respective Conjugal Partnership;
     JOEL LAGO-ROMÁN, individual capacity and on behalf of his
      respective Conjugal Partnership; COSSETTE DONALDS-BROWN,
   individual capacity and on behalf of her respective Conjugal
     Partnership; VÍCTOR FERNÁNDEZ, individual capacity and on
 behalf of his respective Conjugal Partnership; ANNETTE ÁLVAREZ,
         individual capacity and on behalf of her respective
                        Conjugal Partnership,

                     Plaintiffs, Appellants,

                               v.

   ROBERT MUELLER, in his official capacity as Director of the
    Federal Bureau of Investigation; TEN UNKNOWN AGENTS OF THE
    FEDERAL BUREAU OF INVESTIGATION, individually and in their
 official capacity and on behalf of their Conjugal Partnership;
 AGENT KEITH BYER, individually and in his official capacity and
on behalf of his Conjugal Partnership; AGENT LUIS S. FRATICELLI,
 individually and in his official capacity and on behalf of his
 Conjugal Partnership; AGENT JOSÉ FIGUEROA-SANCHA, individually
        and in his official capacity and on behalf of his
                       Conjugal Partnership,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on June 18, 2008, is amended
as follows:

     On p. 14, line 16: between "While" and "still" insert "this
plaintiff was".